Case 1:19-cv-25046-RNS Document 386 Entered on FLSD Docket 05/07/2021 Page 1 of 10




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 19-CV-25046-Scola


   FEDERAL TRADE COMMISSION,

          Plaintiff,

          v.

   ON POINT GLOBAL LLC, et al.,

          Defendants.


         FTC’S OPPOSITION TO LIFTING THE ASSET FREEZE AS TO INDIVIDUAL
     DEFENDANTS BURTON KATZ, ROBERT ZANGRILLO, BRENT LEVISON, AND
      ELISHA ROTHMAN AND OPPOSITION TO A STAY OF THE ASSET FREEZE
          Defendants’ motion to lift or stay the Preliminary Injunction’s asset freeze following the
   Supreme Court’s decision in AMG Capital Mgmt., LLC v. FTC should be denied for two reasons.
   First, as discussed further in the FTC’s contempt and contempt-related temporary restraining
   order motions, the FTC has sought and is likely to recover compensatory monetary relief from
   defendants Burton Katz, Robert Zangrillo, Brent Levison, and Elisha Rothman (“Contempt
   Defendants”), and an asset freeze should therefore remain in place against the Contempt
   Defendants. See FTC v. Acquinity Interactive, LLC, et al., No. 14-CV-60166, Mots. for Order to
   Show Cause (ECF Nos. 135 and 137) (“First and Second Contempt Motions”), Mot. for
   Temporary Restraining Order (ECF No. 138) (“Contempt TRO Motion”). Second, because the
   Preliminary Injunction is on appeal, jurisdiction is not presently with the District Court to lift it,
   and defendants’ motion for a “stay” of the asset freeze is simply an end-run around that rule. 1
          1. The Asset Freeze Should Be Maintained Against Contempt Defendants.
          The FTC has alleged, and already demonstrated a likelihood of success in proving, that
   Contempt Defendants ran an operation that tricked consumers into paying money and turning
   over personal information in exchange for government services that Contempt Defendants never

          1
             Once jurisdiction is re-conferred on this Court, the FTC does not object to the lifting of
   the asset freeze as to individual defendants Christopher Sherman and Arlene Mahon, who are not
   defendants in the FTC’s contempt action.
                                                      1
Case 1:19-cv-25046-RNS Document 386 Entered on FLSD Docket 05/07/2021 Page 2 of 10




   delivered. Prelim. Inj. (ECF No. 126) at 1-3. The FTC has brought actions alleging that these
   misrepresentations make Contempt Defendants liable for violations of both the FTC Act, 15
   U.S.C. § 45, (“On Point”) and an order this Court entered in 2014 against Defendant Katz
   (“Acquinity”). On Point, Compl. (ECF No. 1); Acquinity, First and Second Contempt Motions.
   Indeed, the FTC alleged from the start that both violations required immediate injunctive relief.
   On Point, Mot. for TRO (ECF No. 4) at 1 (alleging the defendants’ scheme violated both the
   FTC Act and the 2014 order and seeking preliminary relief, including an asset freeze). This
   Court initially entered a preliminary injunction with asset freeze after finding the FTC likely to
   prevail in proving the FTC Act violations. On Point, Prelim. Inj. (ECF No. 126) at 1-3, 5-8.
   During the course of the On Point and Acquinity actions, the Supreme Court overturned
   longstanding precedent and found that the section of the FTC Act on which the FTC relies in the
   On Point matter does not authorize monetary relief. AMG Capital Mgmt., LLC v. FTC, 141 S.Ct.
   1341 (2021). However, as discussed below, the FTC’s contempt claims provide an independent
   basis to award monetary relief and thus an asset freeze. The FTC has therefore moved for a new
   preliminary injunction in the Acquinity matter that maintains the asset freeze based on its
   likelihood of success in the contempt action. Acquinity, TRO Mot. The FTC also sought to
   either maintain the existing freeze or enter a new temporary restraining order with identical
   provisions until the Court rules on the FTC’s requested preliminary injunction provisions. Id.
                  a. The FTC Has Sought, and Is Likely to Obtain, Monetary Relief in the
                     Contempt Action.
      As discussed in the FTC’s recent contempt and TRO motions, the Court’s ability to order
   complete relief in contempt arises from the Court’s “inherent power to police itself,” as opposed
   to whether the moving party could obtain that relief from the underlying cause of action. See,
   e.g., Chambers v. NASCO, Inc., 501 U.S. 32, 46 (1991) (holding that court could impose
   monetary sanction for attorneys’ fees even when the applicable statute and rule would not permit
   such fees; “We discern no basis for holding that the sanctioning scheme of the statute and the
   rules displaces the inherent power to impose sanctions for the [contemptuous] conduct”);
   McComb v. Jacksonville, 336 U.S. 187, 193 (1949) (“We have no doubts concerning the power
   of the District Court to order respondents, in order to purge themselves of contempt, to pay the
   damages caused by their violations of the decree. We can lay to one side the question whether
   the Administrator, when suing to restrain violations of the Act, is entitled to a decree of
   restitution for unpaid wages. … The measure of the court’s power in civil contempt
                                                     2
Case 1:19-cv-25046-RNS Document 386 Entered on FLSD Docket 05/07/2021 Page 3 of 10




   proceedings is determined by the requirements of full remedial relief.”); American Airlines, Inc.
   v. Allied Pilots Ass’n, 228 F.3d 574, 585 (5th Cir. 2000) (holding that the “district court did not
   abuse its discretion in deciding to award [the plaintiff] compensatory damages for the injuries
   caused by the defendants’ civil contempt” from violation of a temporary restraining order even
   though such relief was unavailable to the plaintiff under the statute which provided the cause of
   action).2
           Further, as the defendants acknowledge, and as the Supreme Court held in AMG, the FTC
   may still seek a permanent injunction in federal court under Section 13(b) of the FTC Act, as it
   did against Burton Katz in 2014. See On Point, ECF 369 at 3. From there, as noted above,
   “[v]iolation of a permanent injunction has traditionally sounded in contempt,” the “FTC Act


           2
             The Eleventh Circuit did not hold otherwise in McGregor v. Chierico (which, indeed,
   would have been contrary to the Supreme Court authority cited above). 206 F.3d 1378 (11th Cir.
   2000). In that case, the Eleventh Circuit first held that “[t]he inherent equitable powers of the
   federal courts authorize the district court to order payment of consumer redress for injury caused
   by [the defendant’s] contumacious conduct.” Id. at 1387. The court then turned to the
   appropriate measure of compensatory sanctions. It observed “the sanctions imposed by the
   district court would have been authorized by Section 13(b) of the Federal Trade Commission
   Act,” making cases interpreting that section “instructive in the case before us because the remedy
   for [the] contemptuous conduct is closely akin” to the then-existing statutory remedies. Id. at
   1387-88; see also FTC v. Trudeau, 662 F.3d 947, 950 (7th Cir. 2011) (measure of remedies in
   FTC contempt action “is informed—but not limited—by the remedies available in the underlying
   FTC action.”). Accordingly, other courts have noted in considering the potential effects of the
   AMG case that the FTC may recover monetary relief even absent the ability to seek equitable
   monetary relief under Section 13(b) of the FTC Act. See, e.g., FTC v. Noland, 2020 WL
   7075241, at *4 (D. Ariz. Dec. 3, 2020) (“the FTC may still seek monetary relief through the
   contempt action, regardless of the outcome of AMG Capital.”); In re Sanctuary Belize Litigation,
   --- F. Supp. 3d ----, 2021 WL 1117763, at *1 (D. Md. Mar. 24, 2021) (“Moreover, this Court’s
   findings of fact and determinations as to liability – including contempt of court . . . would not be
   affected by a decision in AMG.”).
            Further, even if a court’s inherent contempt powers could be limited by the remedies in
   the statute that provided for the original injunction, the FTC Act continues to provide monetary
   relief against defendants who engage in unfair or deceptive acts or practices. 15 U.S.C. § 57b(b)
   (Section 19 of the FTC Act provides means for Commission to obtain “such relief as the court
   finds necessary to redress injury … resulting from the rule violation or the unfair or deceptive act
   or practice,” including but not limited to “rescission or reformation of contracts, the refund of
   money or return of property, the payment of damages, and public notification respecting the rule
   violation or the unfair or deceptive act or practice”); AMG, 141 S. Ct. 1341 (noting monetary
   relief remains available under FTC Act). Moreover, in Acquinity, the FTC alleged violations of
   Section 19, as acknowledged in the final order the FTC now seeks to enforce. Acquinity,
   Stipulated Final Judgment and Order (ECF No. 132) at 1.
                                                    3
Case 1:19-cv-25046-RNS Document 386 Entered on FLSD Docket 05/07/2021 Page 4 of 10




   explicitly authorizes the Commission to seek injunctions, such as the one into which the
   defendants entered in this case,” and “no reason exists to believe Congress intended to withhold
   the traditional remedy of compensation to those consumers victimized by the defendants’
   violations of [a] [p]ermanent [i]njunction.” FTC v. Kuykendall, 371 F.3d 745, 764 (10th Cir.
   2004).
            Finally, the Court issued its original preliminary injunction in part pursuant to the All
   Writs Act, 28 U.S.C. § 1651(a), see ECF 126 at 3. The All Writs Act empowers the federal
   courts to “issue all writs necessary or appropriate in aid of their respective jurisdictions and
   agreeable to the usages and principles of law.” The Supreme Court has noted that the “statute
   has served since its inclusion, in substance, in the original Judiciary Act as a legislatively
   approved source of procedural instruments designed to achieve the rational ends of law.” Harris
   v. Nelson, 394 U.S. 286, 299 (1969) (quotation marks omitted). Indeed, “[u]nless appropriately
   confined by Congress, a federal court may avail itself of all auxiliary writs as aids in the
   performance of its duties, when the use of such historic aids is calculated in its sound judgment
   to achieve the ends of justice entrusted to it.” Adams v. United States ex rel. McCann, 317 U.S.
   269, 273 (1942); see also United States v. New York Telephone Co., 434 U.S. 159, 172-74
   (1977); Sprint Spectrum L.P. v. Mills, 283 F.3d 404 (2d Cir. 2002) (collecting cases).
            The Court in this matter thus enjoys “wide discretion to fashion an equitable remedy for
   [civil] contempt that is appropriate to the circumstances.” EEOC v. Guardian Pools Inc., 828
   F.2d 1507, 1515 (11th Cir. 1987). “These sanctions may serve one of two broad purposes: (1)
   coercing the contemnor to comply with a court order, or (2) compensating a party for losses
   suffered as a result of the contemptuous act.” United States v. City of Miami, 195 F.3d 1292,
   1298 (11th Cir. 1999) (citing Jove Engineering Inc. v. IRS, 92 F.3d 1539, 1557 (11th Cir.1996)).
   In serving these ends, a court’s civil contempt power is measured solely by the “‘requirements of
   full remedial relief.’” Guardian Pools, 828 F.2d at 1515 (quoting United States v. United Mine
   Workers, 330 U.S. 258, 304 (1947)).
            In FTC matters, full remedial relief is measured by the amount required to reimburse the
   injured consumers for harm the contemnor caused, e.g., the contemnor’s gross revenue.
   McGregor, 206 F.3d at 1389; Trudeau, 662 F.3d at 950 (“It was within the district court’s
   discretion to decide that unless the remedial sanction was measured by consumer loss, the
   victims of Trudeau’s contempt would not receive full relief for their actual loss. This conclusion

                                                      4
Case 1:19-cv-25046-RNS Document 386 Entered on FLSD Docket 05/07/2021 Page 5 of 10




   is informed—but not limited—by the remedies available in the underlying FTC action.”);
   Kuykendall, 371 F.3d at 765. With multiple contemnors, the monetary relief is joint and several.
   FTC v. Leshin, 618 F.3d 1221, 1237 (11th Cir. 2010) (“Where . . . parties join together to evade
   a judgment, they become jointly and severally liable for the amount of damages resulting from
   the contumacious conduct.”) (quoting NLRB v. AFL-CIO, 882 F.2d 949, 955 (5th Cir. 1989)).
                  b. An Asset Freeze is Proper to Preserve Assets for Contempt Remedies.
           The Court has inherent authority to issue preliminary orders preserving the status quo
   pending final determination on contempt remedies. See United Mine Workers, 330 U.S. at 290
   (finding that court has authority to issue orders to maintain status quo and approving issuance
   and extension of TRO pending ruling on contempt motion); Shillitani v. United States, 384 U.S.
   364, 370 (1966) (“[C]ourts have inherent power to enforce compliance with their lawful orders
   through civil contempt.”). Courts in this district and throughout the United States have
   repeatedly granted such preliminary relief to preserve assets before hearing civil contempt
   matters. 3
           The FTC is not reiterating here the facts and arguments laid out fully in its contempt and
   related TRO motions. Acquinity, First and Second Contempt Mots.; TRO Mot. As those
   motions describe, there is clear and convincing evidence that the “violated order was valid and
   lawful; . . . the order was clear and unambiguous; and the . . . alleged violator had the ability to
   comply.” Leshin, 618 F.3d at 1232 (ellipses original); McGregor, 206 F.3d at 1383.
   Furthermore, there is clear and convincing evidence that the three nonparty Contempt
   Defendants – Zangrillo, Levison, and Rothman – had “actual notice” of the order and were “in


           3
            See, e.g., McGregor, 206 F.3d at 1381 (citing trial court’s order for asset freeze, along
   with other equitable relief, pending resolution of contempt proceeding); FTC v. Vocational
   Guides, Inc., No. 3:01-cv-00170, Docs. 103, 120 (M.D. Tenn. Oct. 21, 2008, Nov. 12, 2008)
   (TRO and PI with asset freeze available as Exhibits A and B); FTC v. Int’l Prod. Design, Inc.,
   No. 97-cv-1114, Docs. 81, 84 (E.D. Va. Jan. 9, 2007, Jan. 17, 2007) (same) (Exhibits C and D);
   FTC v. Zuccarini, No. 01-cv-04854 (E.D. Pa. Dec. 21, 2006) (TRO) (Exhibit E); FTC v. Gill,
   183 F. Supp. 2d 1171, 1176-77 (C.D. Cal. 2001) (noting court previously issued TRO with asset
   freeze in contempt matter) (TRO is Exhibit F); FTC v. Neiswonger, No. 06-cv-2225, Docs. 29,
   140 (E.D. Mo. July 17, 2006) (TRO and PI are Exhibits G and H); FTC v. Dayton Family Prods.,
   Inc., No. 97-cv-00750, Docs. 133, 173 (D. Nev. Jan. 28, 2013, March 5, 2013) (same) (Exhibits I
   and J); FTC v. Latrese & Kevin Enters. Inc., No. 08-cv-1001, 2012 WL 12952608, at *2 (M.D.
   Fla. Nov. 19, 2012) (same; TRO and PI are Exhibits K and L); FTC v. Data Med. Cap. Inc., No.
   99-cv-1266, 2010 WL 1049977, at *2-3 (C.D. Cal. Jan. 15, 2010) (same, Exhibits M and N).

                                                     5
Case 1:19-cv-25046-RNS Document 386 Entered on FLSD Docket 05/07/2021 Page 6 of 10




   active concert or participation” with a party Contempt Defendant (Katz) to violate it.4 Fed R.
   Civ. P. 65(d)(2)(C). Finally, the balance of the equities favors compensating Contempt
   Defendants’ victims over preserving their interests in their ill-gotten money. FTC v. World Wide
   Factors, Ltd., 882 F.2d 344, 347 (9th Cir. 1989) (“[W]hen a district court balances the hardships
   of the public interest against a private interest, the public interest should receive greater
   weight.”); FTC v. USA Beverages, Inc., 2005 WL 5654219, at *5 (S.D. Fla. Dec. 6, 2005) (“In
   balancing the equities, private concerns may be considered, but public equities must receive far
   greater weight.”); FTC v. Thomsen-King & Co., 109 F.2d 516, 519 (7th Cir. 1940) (court is
   under no duty “to protect illegitimate profits or advance business which is conducted
   (illegally).”). As described in the FTC’s TRO and contempt motions, an asset freeze is therefore
   proper and supported to preserve assets for final compensatory contempt sanctions.
          2. The Court Lacks Jurisdiction to Materially Alter the Asset Freeze While It Is
             On Appeal.
          Because the asset freeze sections of the Preliminary Injunction are currently on appeal
   before the Eleventh Circuit, see ECF 147, 154, this Court does not currently have jurisdiction to
   materially alter the asset freeze. “As a general rule, ‘[t]he filing of a notice of appeal … divests
   the district court of control over those aspects of the case involved in the appeal.’” Pacific Ins.
   Co. v. General Development Corp., 28 F.3d 1093, 1096 n. 7 (11th Cir. 1994) (quoting Griggs v.
   Provident Consumer Discount Co., 459 U.S. 56, 58 (1982)); see also Green Leaf Nursery v. E.I.
   DuPont de Nemours and Co., 341 F.3d 1292, 1309 (11th Cir. 2003) (“A district court does not
   have the power to alter the status of the case as it rests before the Court of Appeals.” (citations
   omitted)).
          Federal Rule of Civil Procedure 62(d) (formerly 62(c)) creates a limited exception to this
   rule involving appeals of an injunction, including interlocutory injunctions. It permits “a district
   court to modify an injunction that has been appealed only to the extent necessary to maintain the
   status quo, and the modification cannot be such that it moots the appeal and divests the appellate
   court of jurisdiction.” FTC v. Vylah Tec LLC, No. 2:17-CV-228-FtM-99MRM, 2017 WL
   10844699, at *2 (S.D. Fla. Oct. 27, 2017) (quoting Sammons Polk City Sch. Bd., No. 8:04-CV-
          4
             The FTC also named 12 of the entity defendants as contemnors and seeks to maintain
   the asset freeze as to those entities as well. See Acquinity, First Contempt Mot. However,
   because the Court-appointed receiver remains in control of the receivership entities’ assets, the
   maintenance or lifting of the freeze on the entities’ assets will have less immediate effect as to
   those defendants than as to the individuals.
                                                      6
Case 1:19-cv-25046-RNS Document 386 Entered on FLSD Docket 05/07/2021 Page 7 of 10




   2657-T24EAJ, 2006 WL 82606, at *2 (M.D. Fla. Jan 12, 2006)). In other words, “the powers of
   the district court over an injunction pending appeal should be limited to maintaining the status
   quo and ought not to extend to the point that the district court can divest the court of appeals
   from jurisdiction while the issue is before us on appeal.” Coastal Corp. v. Texas Eastern Corp.,
   869 F.2d 817, 820 (5th Cir. 1989); accord, e.g., Ideal Toy Corp. v. Sayco Doll Corp., 302 F.2d
   623 (2nd Cir. 1962); Lewis v. Tobacco Worker’s Int’l Union, 577 F.2d 1135 (4th Cir. 1978);
   Dayton Indep. Sch. Dist. v. U.S. Mineral Prods. Co., 906 F.2d 1059, 1063 (5th Cir.1990);
   Natural Resources Defense Council, Inc. v. Southwest Marine Inc., 242 F.3d 1163, 1166 (9th
   Cir. 2001).
          Where, as here, an appeal has divested the district court of jurisdiction over provisions of
   a preliminary injunction and a party seeks wholesale changes to that injunction, Rule 54(b)’s
   provision permitting the alteration of an interlocutory order “at any time” before entry of a final
   judgment is simply inapplicable. See Fed. R. Civ. P. 54(b). In contrast, the Court’s previous
   modifications of the Preliminary Injunction – e.g., permitting defendants to sell real estate or
   securities and place the proceeds in frozen accounts, ECF No. 262, 294; releasing the proceeds of
   insurance payments to permit the making of insured repairs, ECF No. 144; and releasing small
   amounts to pay defendants’ immediate living expenses, ECF No. 146, 252 – maintained the
   status quo and were thus permissible under Rule 62(c).5 Further, the defendants’ claim that they
   seek only a “stay” of the asset freeze rather than an improper dissolution is unavailing. If the
   asset freeze is stayed, even briefly, the Contempt Defendants may quickly and irrevocably
   transfer their assets beyond the reach of future creditors, including the FTC, should it obtain
   monetary relief against the Contempt Defendants. Any “stay” would thus operate as an
   impermissible dissolution of the asset freeze, “moot[ing] the appeal and divest[ing] the appellate
   court of jurisdiction.” Vylah Tec, 2017 WL 10844699, at *2.6


          5
             Similarly, the FTC’s motion for a new TRO and preliminary injunction maintaining the
   asset freeze based on the contempt action is not jurisdictionally barred because it does not
   “moot[] the appeal,” but instead maintains the “status of the case as it rests before the Court of
   Appeals.” Green Leaf Nursery, 341 F.3d at 1309; Vylah Tec, 2017 WL 10844699, at *2.
          6
            While the defendants’ motion to “stay” the asset freeze is jurisdictionally barred, as
   discussed above, it should also be denied on its merits once jurisdiction is returned to the Court.
   The four factors defendants must show for a stay – likelihood of success on the merits,
   irreparable injury, lack of injury to other parties, and the public interest – “substantial[ly]
   overlap” with the factors the FTC must show to obtain the freeze in the first place. Nken v.
                                                     7
Case 1:19-cv-25046-RNS Document 386 Entered on FLSD Docket 05/07/2021 Page 8 of 10




          Courts’ management of Rule 60(b) motions for relief from judgments while those
   judgments are on appeal is instructive here. In such circumstances, district courts may hear, but
   not grant, motions that would change the status of the appealed judgment; they may either deny
   the motion or make an indicative ruling that they are inclined to grant it, because granting such a
   motion outright would impermissibly alter the status quo during the appeal. Mahone v. Ray, 326
   F.3d 1176, 1179-80 (11th Cir. 2003). The appellate court considering the appeal may then
   determine whether to return jurisdiction to the district court to make any required new findings.
   Id.; see also NORML v. Mullen, 796 F.2d 276, 276 (9th Cir. 1986) (circuit court sent appealed
   preliminary injunction back to district court for reconsideration in light of new Supreme Court
   law). In this instance, where, as described above, the FTC can still obtain monetary relief and
   good cause thus exists to maintain the freeze as to the Contempt Defendants, this procedure is
   particularly appropriate. The Eleventh Circuit must first return jurisdiction over the asset freeze
   to this Court to avoid “a federal district court and a federal court of appeals … attempt[ing] to
   assert jurisdiction over a case simultaneously.” Griggs v. Provident Consumer Discount Co.,
   459 U.S. 56, 58 (1982). Once jurisdiction is returned, which may occur if the appellants dismiss
   their appeal of the Preliminary Injunction or seek to have jurisdiction returned for proceedings in
   this Court, the Court may lift the asset freeze as to defendants Christopher Sherman and Arlene
   Mahon, 7 while maintaining it as to the Contempt Defendants named in the FTC’s contempt
   actions.



   Holder, 556 U.S. 418, 434-35 (2009); Order Denying Motion to Stay Asset Freeze Pending
   Appeal (“Stay Denial”), ECF No. 174 at 1 (Mar. 23, 2020). Regarding likelihood of success, the
   defendants rely entirely on arguments premised on Section 13(b) of the FTC Act. As discussed
   throughout the April 30, 2021 filings, the FTC instead seeks to maintain the asset freeze based on
   its contempt motions, which are likely to succeed. See Acquinity, First and Second Contempt
   Mots.; TRO Mot. Regarding the remaining factors, as this Court previously held in denying a
   stay of the existing asset freeze, “the balance of the equities favors the consumers because the
   purpose of the asset freeze is to preserve assets to redress the consumers that the defendants
   harmed. Allowing the Contempt Defendants to spend their ill-gotten gains ‘would deplete the
   assets available for consumer redress.’ FTC v. World Patent Marketing, Inc., 2017 WL
   3508639, at *17 (S.D. Fla. Aug. 16, 2017) (Gayles, J.).” On Point, Stay Denial at 2.
          7
             Defendant Arlene Mahon, who is not named as a contempt defendant, did not appeal the
   entry of the Preliminary Injunction. While it is not clear whether a district court may lift an
   appealed order only as to non-appellants without violating the jurisdictional boundaries outlined
   above, the Court may at minimum make an indicative ruling regarding the freeze of Mahon’s
   assets.
                                                    8
Case 1:19-cv-25046-RNS Document 386 Entered on FLSD Docket 05/07/2021 Page 9 of 10




   Dated: May 7, 2021                           Respectfully submitted,
                                                /s/ Christopher J. Erickson
                                                Sarah Waldrop, Special Bar No. A5502583
                                                (202) 326-3444; swaldrop@ftc.gov
                                                Sana Chaudhry, Special Bar No. A5502350
                                                (202) 326-2679; schaudhry@ftc.gov
                                                Christopher Erickson, Special Bar No. A5502434
                                                (202) 326-3671; cerickson@ftc.gov
                                                Federal Trade Commission
                                                600 Pennsylvania Ave. NW, CC 9528
                                                Washington, DC 20580
                                                Facsimile: (202) 326-3197
                                                Attorneys for Plaintiff, Federal Trade Commission

                                   CERTIFICATE OF SERVICE

   I hereby certify that on May 7, 2021, I served a true and correct copy of the foregoing and all
   related documents via this Court's CM/ECF filing system on all counsel or parties who have
   appeared in the above-styled action, including the counsel and parties listed below.

   Counsel for Defendants Burton Katz, Brent Levison, Elisha Rothman, and Christopher
   Sherman:

   Robert W. Thielhelm, Jr. (rthielhelm@bakerlaw.com)
   Jonathan B. New (jnew@bakerlaw.com)
   Tom Donaho (tdonaho@bakerlaw.com)
   Baker Hostetler
   45 Rockefeller Plaza
   New York, NY 10111


   Counsel for Defendants Arlene Mahon and Waltham Technologies LLC:

   Justin B. Kaplan (jkaplan@difalcofernandez.com)
   DiFalco, Fernandez & Kaplan
   777 Brickell Ave, Suite 630
   Miami, FL 33131

   Xavier A. Franco (xfranco@mcper.com)
   McArdle, Perez & Franco, PL
   255 Alhambra Circle, Suite 925
   Coral Gables, FL 3313




                                                    9
Case 1:19-cv-25046-RNS Document 386 Entered on FLSD Docket 05/07/2021 Page 10 of 10




   Counsel for Defendants Robert Zangrillo and Dragon Global Management LLC:

   Matthew Schwartz (mlschwartz@bsfllp.com)
   John Zach (jzach@bsfllp.com)
   Marshall Dore Louis (mlouis@bsfllp.com)
   Boies Schiller Flexner LLP
   55 Hudson Yards, 20th Floor
   New York, NY 10001


   Counsel for Defendant Elisha Rothman:

   Solomon B. Genet (sgenet@melandrussin.com)
   Joshua W. Dobin (jdobin@melandrussin.com)
   Meland Russin & Budwick, P.A.
   3200 Southeast Financial Center
   200 South Biscayne Boulevard
   Miami, Florida 33131


   Counsel for Receiver Melanie E. Damian and Corporate Defendants (except Dragon Global
   Management LLC and Waltham Technologies LLC):

   Kenneth D. Murena (kmurena@dvllp.com)
   Jonathan Groth (jgroth@dvllp.com)
   Damian & Valori, LLP
   1000 Brickell Avenue, Suite 1020
   Miami, FL 33131

                                                   /s/ Christopher J. Erickson
                                                   Christopher Erickson




                                              10
